I think there are two cases specified in the act that entitle the plaintiff to enter up judgment: first, if the appeal shall not be prosecuted; secondly, if the judgment shall be affirmed; and that the affirmation of judgment here spoken of intends a judgment in the Superior Court, obtained for the same or a greater sum than the judgment in the county court. The affirmation here spoken of is not meant of an affirmation upon motion for want of prosecuting the appeal; for then the latter part of the sentence means the same as the former part, when it is evident from their disjunction by the Assembly that they were meant to express different circumstances.